Citation Nr: 1819999	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  14-09 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to a compensable evaluation for hearing loss. 

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Skiouris, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1969 to September 1971.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2012, rating decision of the Albuquerque, New Mexico, Department of Veterans Affairs (VA) Regional Office (RO). 
	
In June 2017, a Video Conference Board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.  

The issue of entitlement to a compensable evaluation for hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

There is at least an approximate balance of positive and negative evidence as to whether the Veteran has tinnitus as a result of active service. 


CONCLUSION OF LAW

The criteria for service connection for tinnitus are met.  38 U.S.C. §§ 1110, 1112, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  Service Connection Legal Criteria 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C. § 1131; 38 C.F.R. § 3.303(a).

In order to establish service connection, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated during service (i.e., the nexus requirement).  See, Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013); Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic diseases, which are listed in 38 C.F.R. § 3.309(a), including organic diseases of the nervous system (to include sensorineural hearing loss and tinnitus), may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active service.  38 U.S.C. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  Id.  However, if chronicity in service is not established or where the diagnosis of chronicity may be legitimately questioned, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  A claimant "can benefit from continuity of symptomatology to establish service connection in the ultimate sense, but only if [the] chronic disease is one listed in § 3.309(a)."  Walker, 708 F.3d at 1337.  Service connection may nonetheless be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).  When considering whether lay evidence may be competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

 III. Tinnitus

Service treatment records were reviewed, and do not reveal any complaints of or treatment for tinnitus. 

The Veteran is service connected for hearing loss, on account of noise exposure during service and a change in hearing during service.  The Veteran served in aircraft and engine maintenance, as such it is conceded that the Veteran was exposed to noise trauma in service. 

Medical treatment records from the Speech, Language and Hearing Program, from 1990, document the Veteran's reports of intermittent tinnitus.  An audio examination from June 1990, documents the Veteran's reports of tinnitus.  A May 1996 audio examination documented the Veteran's reports of bilateral periodic tinnitus.  

In December 2011, the Veteran underwent a VA examination.  The examiner noted the Veteran reported experiencing tinnitus for the prior three to four months, that occurred on a daily basis, lasting up to one hour.  The examiner opined that tinnitus was likely related to post military noise exposure.  

In September 2012, the Veteran submitted a statement indicating that his tinnitus was at times unbearable.  In a March 2014 statement, the Veteran stated that his tinnitus is activated by loud noise.  

The Veteran was afforded an examination in March 2015.  The Veteran's hearing was evaluated, but relevant for purposes of this appeal, the examiner noted the Veteran's tinnitus was a symptom of his hearing loss.

At the July 2017, Board hearing, the Veteran reported working during service as an aircraft mechanic.  He reported that due to exposure to loud noises associated with aircraft he developed tinnitus.  The Veteran stated that his ears had always been ringing.    

Though the record contains an adverse VA examiner's opinion, the record also contains documentation of tinnitus as a result of noise exposure dating back to at least 1990 and again in 1996, and an opinion stating that tinnitus is related to his hearing loss, for which service connection is in effect.  Resolving the doubt presented here in favor of the Veteran, the Board concludes a basis upon which to establish service connection for tinnitus has been presented.  

ORDER

Entitlement to service connection for tinnitus is granted.  

REMAND

The Veteran was last afforded an examination in March 2015, but at the July 2017, Board hearing, the Veteran testified that his hearing had gotten progressively worse in the prior four or five years.  The Veteran's wife was present, and she stated that she had noticed the Veteran's hearing had progressively worsened.  Given this indication of a worsening condition since the last VA examination, the Board finds that VA's duty to provide a more current VA examination has been triggered. 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an examination to determine the current severity of his service-connected bilateral ear hearing loss.  

2. The AOJ should review the expanded record and determine if the appeal can be granted.  If the claim remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case.  After an opportunity to respond, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate



action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


